Lummus, J.
These cases have been tried twice. After findings for the defendant at the first trial, the Appellate Division found error and ordered a new trial. The second trial resulted in findings for the plaintiffs, and the Appellate Division dismissed a report in each case. The defendant appealed.
First we must consider whether there was error at the first trial. If there was none, the defendant is entitled to prevail, regardless of later proceedings. Weiner v. Pictorial Payer Package Corp., ante, 123, 128, 129, 134.
The declaration in the first case was in three counts. The first count was based on G. L. (Ter. Ed.) c. 89, §§ 1, 5. The second count was based on G. L. (Ter. Ed.) c. 89, §§ 4, 5. Gallagher v. Wheeler, 292 Mass. 547. The repeal of the part of § 5 giving a civil remedy by St. 1936, c. 49, destroyed these causes of action and prevented recovery on these counts, as the trial judge rightly ruled. Pittsley v. David, 298 Mass. 552. Sullivan v. Cushing, 299 Mass. 38. Finnegan v. Checker Taxi Co. 300 Mass. 62, 66. The third count, the only one now of importance, was for gross negligence causing bodily injury to the plaintiff in the first case, who was a guest of the defendant in an automobile operated by him on October 20, 1935, when the automobile came into collision with a street car. The declaration in the second case, brought by the husband of the plaintiff in the first case to recover consequential damages, follows in its counts the declaration in the first case.
The trial judge, after setting forth the circumstances of the collision in detail, found that the defendant was guilty of ordinary negligence but not of gross negligence. Gross negligence, of course, was essential to recovery. Massaletti v. Fitzroy, 228 Mass. 487. But the judge refused a ruling, requested by the plaintiffs, that the evidence was sufficient to warrant a finding of gross negligence. Unless the judge was prepared to rule that as matter of law the evidence was insufficient, and to end his consideration before reaching the question of fact, the better practice would have been to *556give the ruling, even though, weighing the evidence upon the question of fact, he found that it did not prove gross negligence by a preponderance of the evidence. In other words, giving the ruling, and then finding for the defendant, would have been perfectly consistent. If the evidence did warrant though it did not require a finding of gross negligence, the refusal of the ruling requested would be error as implying a ruling that the defendant must prevail as matter of law, and as depriving the plaintiffs of their right to have the judge weigh the evidence upon the question of fact. All this is explained in Strong v. Haverhill Electric Co. 299 Mass. 455. See also Cameron v. Buckley, 299 Mass. 432, 434.
In the present cases, however, as in the Strong case, the plaintiffs apparently were not deprived of that right. Notwithstanding the refusal of that ruling, the judge apparently did consider all the evidence upon the question of fact whether gross negligence was shown by a preponderance of the evidence. His conclusion, “I find that the defendant was guilty of ordinary negligence but I do not find that he was guilty of gross negligence,” was, as was the conclusion in the Strong case, a finding upon all the evidence, and not a mere legal consequence of a ruling of law implicit in the refusal of the ruling requested. The Appellate Division, after the first trial, should have dismissed the reports, and should not have ordered a new trial because of the refusal to give the ruling requested. The evidence did not require as matter of law a finding of gross negligence, even though it were held to warrant such a finding. There was no error at the first trial, and the findings for the defendant at that trial must stand.
Although we have decided the cases upon the record before us, as we must, the cases present an unusual feature. At the first trial there was a finding in favor of the plaintiffs of facts bearing upon liability under the law of the road, but the judge rightly ruled that the causes of action under that law were destroyed by St. 1936, c. 49. There was no such finding at the second trial, for that ruling had then been confirmed by Pittsley v. David, 298 Mass. 552. When the *557reports after the second trial were made on March 10, 1938, nothing had happened to change the law as laid down in that case. The action of the Appellate Division in dismissing those reports on November 5, 1938, was based wholly upon a finding of gross negligence, which was held warranted upon the evidence and subsidiary findings. The plaintiffs now point out that by St. 1938, c. 149, approved March 29, 1938, St. 1936, c. 49, was amended by adding a second section providing that “This act shall in no way effect [sic] any cause of action which accrued prior to its effective date.” Any rights preserved to the plaintiffs by that amendment must be enforced in the present actions if at all, for G. L. (Ter. Ed.) c. 89, § 5, limited the liability to “an action commenced within twelve months after the date of such violation.” If the trial court should be of opinion that the plaintiffs ought to be allowed to rely upon the liability under the law of the road that St. 1938, c. 149, purports to preserve, we see no impediment to the reopening of the cases for that purpose, notwithstanding our rescript. Long v. George, 296 Mass. 574, 577, and cases cited. In each case the entry will be

Both orders of Appellate Division reversed,.


Finding for defendant at first trial to stand.